RESOLUCIÓN
En consideración al Informe Final, presentado por la Comisión Especial sobre Prácticas del Uso del Notario como Agente de Cierre y Agentes de Título y sobre Gastos y Honorarios Notariales en Casos de Financiamiento de Pro-piedades Inmuebles (Comisión Especial), nombrada por el Tribunal Supremo en virtud de la Resolución de 6 de marzo de 2003 para investigar las prácticas que inciden en el notariado puertorriqueño, es preciso redirigir esfuerzos y ampliar la composición de la Comisión para el Estudio y Evaluación de la Función Notarial en Puerto Rico.
El Informe de la Comisión Especial presenta hallazgos que requieren atención inmediata y apremia la implanta-ción de sus recomendaciones. Los conocimientos y la expe-riencia de los miembros de la Comisión para el Estudio y Evaluación de la Función Notarial en Puerto Rico harán viable la definición de los medios idóneos para implantar las recomendaciones de la Comisión Especial.
Por la naturaleza de los hallazgos y para asegurar que se atiendan las necesidades de los sectores afectados, se nombran al Comisionado de Instituciones Financieras, Hon. Alfredo Padilla, y al Secretario del Departamento de Asuntos del Consumidor, Ledo. Alejandro García Padilla, *798para colaborar en esta encomienda, como nuevos miembros de la Comisión para el Estudio y Evaluación de la Función Notarial en Puerto Rico.
El Presidente de la Comisión, Ledo. Dennis Martínez Colón, deberá reunir a otros miembros de dicha Comisión, junto con los designados mediante esta Resolución, en un subcomité de trabajo que atienda esta encomienda. Dicho subcomité rendirá un informe, en seis meses, que incluya recomendaciones específicas y mecanismos para lograr la pronta implantación de las recomendaciones del Informe de la Comisión Especial.
La encomienda asignada y el nombramiento de nuevos miembros para la Comisión Especial tienen efectividad inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo